No.    92-033
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1992


WAYNE JENNINGS,
            Plaintiff and Respondent,
     -vs-

YOLANDA BLAKELY,
            Defendant and Appellant.



APPEAL FROM:     District Court of the Eighteenth Judicial District,
                 In and for the County of Gallatin,
                 The Honorable Larry W. Moran, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                 Yolanda Blakely, Pro Se, Three Forks, Montana
            For Respondent:
                 Wayne Jennings, Attorney at Law, Bozeman, Montana


                                    Submitted on Briefs:     June 26, 1992
                                                Decided: J u l y 7 , 1 9 9 2
Chief Justice J. A. Turnage delivered the Opinion of the Court.
     Yolanda Blakely (Blakely) appeals a December 11, 1991 judgment
of the Eighteenth Judicial District, Gallatin County, awarding
Wayne Jennings (Jennings) $951.97 in damages for attorney fees and
services.   We affirm.
     We rephrase the issue as follows:
     Did the District Court err in not allowing witness testimony
concerning Jennings' attorney fees and services?
     Blakely argues that "[tlhe Judge did not allow my main witness
to testify as to Attorney Jennings [sic] billing discripancies
[sic] and overcharges, and double charging for hours of services
never preformed [sic]."    Blakely further argues in rebuttal that
this main witness is her husband, Howard Blakely.        Blakely's
argument lacks merit.     The record indicates that Blakely never
attempted to call her husband as a witness at the December 2, 1991
hearing. The record indicates that 1) her husband interrupted the
proceeding and attempted to speak on Blakely's behalf, and 2) the
District Court properly    admonished him not to interrupt the
proceeding.    Furthermore, the   record   supports by   clear and
convincing evidence that the attorney fees and services charged by
Jennings to Blakely were fair and reasonable and Blakely failed to
present a valid reason why she should be excused from paying them.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
Operating Rules, this decision shall not be cited as precedent and
shall be published by its filing as a public document with the
Clerk   of   this Court and by   a   report of   its result to West

Publishing Company.




We concur:
                                      July 7, 1992

                             CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


YOLANDA BLAKELY
1250 Carpenter Drive
Three Forks, MT 59752


WAYNE JENNINGS
Attorney at Law
P.O. Box 1625
Bozeman, MT 59715

                                               ED SMITH
                                               CLERK OF THE SUPREME COURT
                                               STATE OF MONTANA